Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 June 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 1, the combination of a rotary valve that is able to rotate between three positions for supplying fluid to three ports in addition to the numerous structures claimed, including the shear pin linkage between the stem adaptor and locking plate, and an indicator; and
regarding claim 9, the first and second lobes being formed on the locking plate that is connected to the stem adaptor via a shear pin linkage, and the locking pins being configured such that when the valve stem is in an alignment position for the first or second coke drum, disengagement of first and second locking pins from respective first and second stop positions and engagement of a third locking pin allows rotation of the valve stem between the first and second coke drum alignment positions and prevents the valve stem from rotating to the bypass alignment position, and when the valve stem is in alignment position for the bypass, engagement of the first and second locking pins in the first and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The applicants admitted prior art in Fig. 1 and paragraph 3 discloses a coker switch valve V1 and an operating system comprising an actuator A1 for selectively rotating a valve stem of the valve V1 between alignment positions of the valve V1 for a first coke drum A, a second coke drum B, and a bypass BP.  With regard to claim 1, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, and an indicator.  With regard to claim 9, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, a mounting flange spool, first and second lobes on the locking plate, and a plurality of locking pins.
Malinksi et al. (US 4,616,528) teaches in Figs. 1-9 an actuator for a rotary valve comprising: an actuator (comprising shafts and gears 14, 18, 20, 22, 26, 38) releasably engaging a stem adaptor 46 for rotation about an axis of the valve stem (that may be coupled to output shaft 50, as disclosed in col. 3, lines 48-50); a linkage 48 between the stem adaptor 46 and a locking plate 50 to rotate the locking plate 50 in response to rotation of the stem adaptor 46 by the actuator; and the locking plate 50 releasably engaging the valve stem to rotate the valve stem in response to rotation of the locking plate 50.  
Kisiel (US 4,497,344) teaches in Figs. 1-3 a shear pin linkage comprising shear pins 58, 60 between a stem adaptor 40 and a locking plate 52, wherein the shear pins 58, 60 transmit rotation from the stem adaptor to the locking plate and shear off in the event of excessive rotational torque (col. 2, lines 53-64).
Woronowicz (US 4,085,770) teaches in Figs. 1-17 an indicator comprising a coaxial rod 56c attached to the valve stem 20 at a first end and attached to a transverse pointer 56b at an opposite end of the rod 56c, wherein the rod 56c and the pointer 56b are rotated by the valve stem 20 independently of the actuator 58, 57 (in the same manner as the applicant’s device because the rod 56c is directly connected to the stem 20, so if the linkage between the actuator and stem 20 fails, such as key 53, the rod 56c and pointer 56b would still indicate the position of the valve).  Woronowicz lacks the rod 56c extending through the actuator.
Owen et al. (US 5,329,959) teaches in Figs. 1-9 an operating system for a valve comprising: a mounting flange spool 20 having a lower flange 21 fixedly attached to a bonnet of the valve (comprising mounting plate 60, or via mounting plate 60) and an upper flange 22, diametrically opposing first and second lobes 76 formed on the locking bar 70 and extending outwardly into an annular track adjacent the upper flange 22 as a path of rotation for the lobes 76 about the axis of the valve stem (comprising the valve stem that couples to the locking stem via key way 74); a plurality of locking pins 80, 30 releasably securable to the upper flange 22 (because the locking pins 80, 30 are selectively inserted in the middle section of the monolithic spool 20, which is secured to the upper flange 22) at a like plurality of stop positions and extendable into the annular 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753